McCay, J.
1. This Court has uniformly held, that continuances are in the sound discretion of the Court, and will not be interfered with, unless the error be clear, and damage has accrued by the refusal. We can hardly see how these parties could have mistaken the announcement of the Judge, as ejectment eases can only come under the class of old debt cases under extraordinary circumstances.
2. Nor can we see what the value of the premises had to do with the matter. The evidence offered was not, as was admitted, tendered to throw light on the question of mesne profits, and for any other purpose it was wholly immaterial. What can it matter as to the right to recover, whether the land be worth $100 00 or $1,000 00? So far as the record discloses the ease, we can see no imaginable, proper use that could have been made of the evidence of the value of the premises in dispute, and we think the evidence was properly rejected.
Judgment affirmed.